Citation Nr: 9933889	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  99-01 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Determination of initial rating for residuals of a left 
wrist fracture, currently evaluated as 0 percent disabling.

2.  Determination of initial rating for residuals of a 
fracture of the carpal metacarpal joint of the right 4th and 
5th fingers, currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from January to February 
1983, from February 1985 to February 1990, and from January 
1992 to February 1998.

The instant appeal arose from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in New Orleans, Louisiana, which granted claims for 
service connection for left wrist fracture, status post open 
reduction, internal fixation, left navicular nonunion with 
bone grafting from distal radius, and for fusion of bones 
right hand, status post fracture.  Noncompensable disability 
evaluations were assigned for both disabilities.  As 
explained below, in light of the U.S. Court of Appeals for 
Veterans Claims (Court) decision in Fenderson v. West, 12 
Vet. App. 119 (1999), the Board has recharacterized the 
claims as stated on the cover page of this decision.  The 
veteran appeared at a Video Conference hearing before the 
undersigned member of the Board of Veterans' Appeals (Board) 
in May 1999.


FINDINGS OF FACT

1.  The appellant's service-connected residuals of a left 
wrist fracture are currently manifested by complaints of 
pain, limitation of motion, and loss of strength with no 
objective evidence of functional loss due to pain, normal 
strength, and only slightly decreased range of motion.

2.  The appellant's service-connected residuals of a fracture 
of the carpal metacarpal joint of the right 4th and 5th 
fingers are currently manifested by complaints of pain, 
limitation of motion, and loss of strength with no objective 
evidence of functional loss due to pain, normal strength, and 
only slightly decreased range of motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 0 percent for 
the service-connected residuals of a left wrist fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.71a, Diagnostic Code 5299-5215 (1999).

2.  The criteria for an evaluation in excess of 0 percent for 
the service-connected residuals of a fracture of the carpal 
metacarpal joint of the right 4th and 5th fingers have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.71a, Diagnostic Code 5299-5215 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claims for increased ratings are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet. App. 78 
(1990).  That is, he has presented claims which are 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of well-grounded claims.  38 U.S.C.A. § 5107(a) (West 
1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A VA 
examination and radiological evaluations were performed 
pursuant to the appellant's claim for benefits.  Also, all 
available service medical records and VA treatment records 
have been obtained.  He has not asserted and there is nothing 
in the record that shows that there are missing, relevant 
records.  For these reasons, the Board finds that VA's duty 
to assist the appellant, 38 U.S.C.A. § 5107(a) (West 1991), 
has been discharged.  Furthermore, the undersigned finds that 
this case has been adequately developed for appellate 
purposes.  A disposition on the merits is now in order.

In evaluating the appellant's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will  be assigned.  38 C.F.R. 
§ 4.7 (1999).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

A review of the service medical records shows that the 
veteran fractured the right 4th and 5th fingers at the base of 
the metacarpal joint when he hit a refrigerator while shadow 
boxing.  He was treated with a cast.  In July 1996 he sought 
further treatment for continued pain and repeated dislocation 
in that area, and surgical consultation was recommended.  In 
September 1996 the veteran underwent right ring finger, small 
finger carpal metacarpal fusion with open reduction bone 
graft.  Three months after the surgery, records showed that 
the veteran was doing well:  his range of motion continued to 
improve, he had no restrictions, and there were no activity 
limitations.  His December 1997 separation examination noted 
full strength and slightly decreased range of motion in the 
right wrist.

As regards the left wrist, the records show that the veteran 
fell on his left wrist in December 1997.  He received 
military and private treatment for this injury.  X-rays 
revealed a scaphoid fracture which was treated with a cast.  
The veteran was separated from service in February 1998.  Due 
to nonunion 10 weeks after the initial injury, surgery was 
performed in March 1998.  He underwent an open reduction, 
internal fixation, left navicular nonunion with bone grafting 
from distal radius.  The veteran filed his claim for benefits 
in March 1998.  An April 1998 private follow-up record showed 
that the surgical incision was healing well and there was 
minimal tenderness in the anatomical snuff box. 

In May 1998 the veteran underwent a VA general medical 
examination which assessed the left and right wrist 
disorders.  Physical examination revealed surgical scars on 
the left and right wrist areas.  Range of motion of the right 
wrist was 60 degrees dorsiflexion and 45 degrees palmar 
flexion.  Internal and outward rotation was normal.  Range of 
motion of the left wrist was 65 degrees dorsiflexion and 35 
degrees palmar flexion.  Good strength was noted on both 
sides.  There was also good approximation of the thumb and 
fingers on both sides.  The examiner noted "no difficulty."  

The examiner noted that the veteran was employed as a light 
diesel mechanic.  He denied doing any heavy repair, and the 
examiner noted that there was no actual functional loss of 
work due to pain.

X-rays of both hands were within satisfactory limits.  X-rays 
of the right wrist gave an impression of old gunshot wound of 
the right wrist with loss of joint distinction between the 
4th and 5th metacarpal and the hamate bone.  Widening of the 
right scaphoid lunate interspace was also noted and 
attributed to a possible tear in the scaphoid lunate 
ligament.  X-rays of the left wrist showed a pinned mid-body 
fracture of the left scaphoid bone with widening of the left 
scaphoid lunate interspace again attributed to a possible 
tear in the scaphoid lunate ligament.  The examiner added in 
an addendum that there was "no functional loss noted on exam 
due to pain."

Service connection for left wrist fracture, status post open 
reduction, internal fixation, left navicular nonunion with 
bone grafting from distal radius and for fusion of bones 
right hand, status post fracture was awarded in an August 
1998 rating decision.  A 0 percent disability evaluation was 
assigned for both disabilities.  May 1999 evidence in the 
file reveals that the veteran participates in National Guard 
training.

In May 1999 the veteran testified at a video conference 
hearing before the undersigned member of the Board.  He 
testified that the May 1998 VA examination report was 
inaccurate because the examiner asked him no questions and 
performed no testing on his wrists.  The Board notes that the 
veteran requested that his file be held for 30 days following 
the hearing in order for him to submit additional evidence to 
rebut the findings of the VA examination report.  His request 
was granted; however, he did not submit any additional 
evidence in that time.  In June 1999 he and his 
representative requested an additional 60-day extension in 
order to submit additional medical evidence from his 
physician.  Again, his request was granted; however, he did 
not submit any additional evidence.

During his personal hearing, the veteran also reported daily, 
constant, radiating pain.  He stated that he took pain 
medication like Aleve and Motrin.  The veteran stated he was 
still employed as a diesel mechanic.  He stated that his 
wrist disorders slowed him down at work and that his employer 
had to ask others to assist him if he was not working quickly 
enough.  However, he stated that his wrist problems did not 
cause him to miss work and that he just took his pain 
medication and continued on.

The appellant's left and right wrist disorders are currently 
evaluated as 0 percent disabling under Diagnostic Code 5299-
5215 as analogous to limitation of motion of the wrist.  
38 C.F.R. § 4.71a, Diagnostic Code 5215 (1999).  Diagnostic 
Code 5215 provides a 10 percent rating for the major or the 
minor wrist for either palmar flexion limited in line with 
forearm or for dorsiflexion less than 15 degrees.  Id. 

The Board does not find that the evidence supports a rating 
in excess of the currently assigned 0 percent disability 
rating for either the left or the right wrist under 
Diagnostic Code 5215.  The objective medical evidence, namely 
the 1997 VA examination report, reveals that the veteran's 
dorsiflexion and palmar flexion of both wrists is 
significantly greater than the limited motion required for a 
compensable disability rating under this Diagnostic Code.

The Board has considered the application of other Diagnostic 
Codes; however, there are no other Diagnostic Codes which 
would seem to be applicable to the facts of this case.  The 
Board notes that the objective medical evidence reveals that 
the surgical incisions of both wrists are well-healed.  The 
Board also notes that recent X-rays do not reveal a finding 
of arthritis.

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider 
"[p]ain on movement, swelling, deformity, or atrophy on 
disuse" in addition to "[i]nstability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability), and 4.59 (minimum compensable evaluation 
warranted for painful motion with joint pathology) in this 
case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, an increased rating is not warranted on the basis of 
these regulations.  The evidence of record shows that the 
veteran's primary complaint is of pain and loss of strength.  
However, the objective evidence does not show that a 
compensable rating is warranted due to pain.  First, the1997 
VA examiner specifically found no limitation of function due 
to pain.  Second, the veteran's own statements reveal that he 
has not missed work due to his wrist disorders.  Third, the 
veteran's wrist disorders apparently do not hinder him from 
membership in the National Guard or from participating in the 
required training exercises.  In addition, the veteran has 
not described swelling, deformity, instability, 
incoordination, or excess fatigability.  Finally, the medical 
evidence reveals that the veteran has full strength and only 
slightly decreased range of motion.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.  

The Board notes that it has recharacterized the issue on 
appeal in order to comply with the Fenderson Court.  In 
Fenderson, the Court held, in pertinent part, that the RO had 
never properly provided the appellant with a statement of the 
case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, 12 Vet. App. at 132 (emphasis in the 
original).  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for the issuance of a 
statement of the case .  Id.

As in Fenderson, the RO in this case has also misidentified 
the issues on appeal as a claim for an increased disability 
rating for the veteran's service-connected left and right 
wrist disorders, rather than as a disagreement with the 
original rating award for this condition.  However, the RO's 
November 1998 statement of the case provided the veteran with 
the appropriate, applicable law and regulations and an 
adequate discussion of the basis for the RO's assignment of 
an initial disability evaluation for these disorders.  In 
addition, the veteran's pleadings herein clearly indicate 
that he is aware that his appeal involves the RO's assignment 
of an initial disability evaluation.  Consequently, the Board 
sees no prejudice to the veteran in recharacterizing the 
issues on appeal to properly reflect the veteran's 
disagreement with the initial disability evaluation assigned 
to his service-connected left and right wrist disorders.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

The veteran was dissatisfied with his initial rating for his 
service-connected left and right wrist disorders.  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged ratings."  Fenderson, 12 Vet. 
App. at 126.  In this case, the RO granted service connection 
and originally assigned 0 percent evaluations for his left 
and right wrist disorders as of the day following his 
separation from service, February 18, 1998.  See 38 C.F.R. 
§ 3.400(b)(2)(i) (1999).  The Board has reviewed all the 
evidence dating from the time of the veteran's separation 
from service and has determined that at no time from that 
time to the present has the evidence supported a rating in 
excess of 0 percent for either the veteran's service-
connected left or right wrist disorders.  Id.; Fenderson v. 
West, 12 Vet. App. 119 (1999).  


ORDER

Claims for entitlement to compensable ratings for residuals 
of a left wrist fracture and for residuals of a fracture of 
the carpal metacarpal joint of the right 4th and 5th fingers 
are denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

